Citation Nr: 0604335	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for limitation of 
motion of the dorsal or thoracic spine, currently rated as 10 
percent disabling.

5.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for post-operative 
status ulnar nerve release of the left carpal entrapment, 
currently rated as 10 percent disabling.


7.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 10 percent disabling.

9.  Entitlement to a compensable rating for carpal tunnel 
syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from September 1978 to 
September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Acting Veterans Law Judge via video conference in 
November 2005.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

As noted on his February 2003 increased rating claim, the 
veteran essentially contends that the respective evaluations 
currently assigned to all nine of his service-connected 
disabilities (as shown on the first two pages of this 
decision) do not accurately reflect the severity of those 
disabilities.  See also pages one and two of the November 
2005 hearing transcript.  

The record shows that he was last afforded a VA orthopedic 
examination in July 2003.  

Given the veteran's testimony as to the worsening of his 
symptoms, coupled with the fact that he was last afforded a 
VA examination in July 2003, the Board finds that additional 
VA examination of the veteran is warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).

The Board further observes that in the course of his November 
2005 hearing, the veteran testified that he receives medical 
treatment at the VA Medical Center (VAMC) in Charleston, 
South Carolina and at the VA clinic in Beaufort [South 
Carolina].  See page three of hearing transcript.  Review of 
the claim folders shows that the most recent VA treatment 
records on file are dated in May 2005.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with 
treatment the veteran at both the Charleston, South Carolina 
VAMC and the VA clinic in Beaufort, South Carolina dated 
subsequent to May 2005 should be obtained.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain any records from the 
Charleston VAMC and Beaufort VA clinic 
dated since May 2005 to the present.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to undergo a period of 
observation and evaluation by a 
neurologist.  The claim folders are to be 
provided to the neurologist for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the neurologist must be 
accomplished and all clinical findings 
are to be reported in detail.

Thereafter, in accordance with the AMIE 
worksheet for rating the service 
connected migraine headaches and carpal 
tunnel syndrome of the left and right 
wrists, the neurologist is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of the disabilities.  All 
indicated studies must be conducted.

In addition, while hospitalized, the 
frequency and severity of the veteran's 
migraine headaches must be documented.  
The documentation should include 
reference to all objective symptomatology 
that supports the claim that his migraine 
headaches are very frequent, completely 
prostrating, and prolonged so as to cause 
severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  In providing the above opinions, 
the neurologist must attempt to reconcile 
the different findings found in the 
record (see, for example, report of July 
2003 VA orthopedic examination and 
private medical records dated in April 
and May 2001) as to the severity of the 
veteran's headaches.

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination.  The claim 
folders are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
disorders of the knees, spine (dorsal, 
thoracic, lumbar, and cervical segments), 
ankles, and wrists (carpal tunnel 
syndrome) the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any pertinent disability.  A complete 
rationale for any opinions expressed must 
be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with any 
of the service-connected disabilities.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
either (or both) of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the respective examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  In 
evaluating the spine disabilities, the RO 
should take into consideration both the 
old and new criteria for evaluating spine 
disorders, if applicable.  If the appeal 
is to any extent denied, the veteran and 
his representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this 
remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2005) failure 
to cooperate by attending the requested VA 
examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


